Citation Nr: 1328515	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
May 19, 2011, and in excess of 20 percent since May 19, 
2011, for degenerative changes of the thoracolumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983, 
with additional service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2009 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
rating in excess of 10 percent for a low back disability. 

In November 2010, the Board remanded the appeal.  The Board 
found that a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) was raised as part of the claim for 
increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A February 2012 RO rating decision increased the rating for 
the low back disability to 20 percent effective May 19, 
2011.  As that increase does not represent the maximum 
rating available, the issue remains on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).  That rating decision also granted 
service connection for left lower extremity radiculopathy 
associated with the low back disability and assigned a 10 
percent rating, effective May 19, 2011.  As the 
radiculopathy is a manifestation of the low back disability, 
the rating of that disability is before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Regrettably, another remand is required on the claims on 
appeal.

In the November 2010 remand, the Board requested that all 
medical records from the West Palm Beach VA Medical Center 
(VAMC) since July 2010 be obtained, that the Veteran be 
afforded a VA examination to ascertain the nature and 
severity of his low back disability, and that the Veteran's 
claim for service connection for a psychiatric disability be 
adjudicated.  

The Veteran's Virtual VA electronic claims file shows that 
the RO obtained treatment notes from the West Palm Beach 
VAMC dated from February 1996 through February 2012.  
However, they only total 15 pages.  While the Board 
acknowledges that was the result of a targeted search for 
psychiatric and back treatment, the Board observes that 15 
pages still seems to be a very low number for the amount of 
treatment claimed by the Veteran.  Thus, to ensure a review 
of all relevant medical records, all medical records since 
July 2010 should be obtained, in compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran underwent examinations for his low back 
disability in May 2011.  The examiner noted that the Veteran 
was working full-time.  In the report on peripheral nerves, 
the examiner noted the impact of the Veteran's degenerative 
changes of the thoracolumbar spine and associated left lower 
extremity radiculopathy on his ability to obtain and 
maintain employment.  However, the examiner did not provide 
an opinion on whether the Veteran's service-connected 
disabilities, in the aggregate, rendered him unable to 
secure or follow a substantially gainful occupation.  The 
Veteran is also service-connected for schizoaffective 
disorder, rated 70 percent; residuals of a fracture of the 
left elbow, rated 10 percent; peripheral neuropathy of the 
left upper extremity, rated 10 percent; and a scar of the 
left elbow, rated 0 percent, for a combined service-
connected disability rating of 80 percent.  As the Veteran 
was working full-time, the omission of that opinion was not 
critical to the claim for a TDIU at that time.  However, the 
record now indicates that the Veteran is working only part-
time.  Thus, the requested opinion is needed, in compliance 
with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2012 rating decision, the RO increased the 
rating for degenerative changes of the thoracolumbar spine 
to 20 percent and granted a separate 10 percent rating for 
the associated left lower extremity radiculopathy, effective 
May 19, 2011.  The RO also granted service connection for 
schizoaffective disorder.  In a February 2012 supplemental 
statement of the case, the RO denied a higher rating for the 
low back disability and a TDIU, noting that the Veteran was 
working full-time.

However, VA medical records indicate a worsening of his low 
back disability.  A March 2010 Mental Health Clinic note 
shows the Veteran's complaints of work-related stress, both 
physical and psychological, and a June 2011 Mental Health 
Clinic note shows that he was considering cutting back on 
his hours due to the stress.  Then, a November 2011 Mental 
Health Clinic note shows that he reduced his hours to less 
than 20 per week in June 2011.  However, that evidence does 
not appear to have been considered in the supplemental 
statement of the case.

Moreover, in August 2012, after the issuance of the 
supplemental statement of the case, the Veteran submitted a 
statement indicating that he had been working on a part-time 
basis since July 2012, with a partial copy of a VA treatment 
note printed in April 2012 that shows the provider's 
recommendation that he only work 17.5 hours per week due to 
low back pain and mental illness.  He also submitted an 
employment record indicating that he changed to a part-time 
work schedule, effective July 2011.  The Board notes the 
discrepancy in the year as reported by the Veteran, as the 
other evidence of record indicates that he changed to part-
time status in 2011.

The Board finds that the record indicates that the Veteran's 
low back disability may have worsened since the May 2011 
examination.  Thus, although that examination was conducted 
only two years ago, and just one month prior to his change 
to part-time status, as there may have been a significant 
change in his low back disability, he should be provided a 
new examination to determine the current severity of his 
condition.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder, or the Veteran's Virtual VA 
electronic claims file, all medical 
records from the VA Medical Center in West 
Palm Beach, dated from July 2010 to the 
present.

2.  Then, schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the current nature and 
severity of his service-connected low back 
disability of degenerative changes of the 
thoracolumbar spine and associated left 
lower extremity radiculopathy.  The 
examiner must review the claims file and 
should note that review in the report.  
The rationale for all requested opinions 
should be provided.  Specifically, the VA 
examiner's opinion should address the 
following: 

a) Set forth all current complaints, 
findings, and diagnoses pertaining to 
any low back disability. 

b) Provide range-of-motion and 
repetitive motion findings of the 
lumbar spine, expressed in degrees. 

c) Describe any pain, weakened 
movement, excess fatigability, or 
incoordination resulting from the low 
back disability.  

d) State whether the low back 
disability is manifested by any 
painful flare-ups, and, if so, the 
frequency and duration of any flare-
ups. 

e) Specify whether any flare-ups of 
the low back disability are 
accompanied by any additional 
limitation of motion.  Any 
determination should be portrayed in 
terms of the degree of additional 
range of motion loss. 

f) State the length of time during 
the past twelve months that the 
Veteran has had incapacitating 
episodes due to his low back 
disability.  Incapacitating episodes 
are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed 
by a physician and treatment by a 
physician. 

g) State whether the Veteran's low 
back disability is manifested by any 
neurological impairment, and, if so, 
which nerves are involved, and the 
extent of the impairment.  The 
diagnostic criteria applicable to 
nerve impairment distinguish the 
types of paralysis as complete or 
incomplete.  Under incomplete 
paralysis, the degree of paralysis is 
further divided into the categories 
of mild, moderate, and severe.  With 
those categories in mind, classify 
any low back disability neurological 
pathology, distinguishing among the 
categories and using the results of 
all pertinent testing of record.  
Conduct all necessary sensory, 
reflex, and motor testing, to 
specifically include EMG or nerve 
conduction velocity studies.  
Explain, in terms meaningful to a 
layperson, the base line results of 
those tests versus the results 
obtained for the Veteran.  Explain 
the meaning of any abnormal results 
obtained. 

h) Discuss whether the Veteran's low 
back disability is productive of any 
additional functional impairment. 

g) State what impact, if any, the 
Veteran's low back disability impacts 
his activities of daily living, 
including his ability to obtain and 
maintain employment.  

h) State whether the Veteran's 
service-connected schizoaffective 
disorder, low back disability, 
residuals of a fracture of the left 
elbow, peripheral neuropathy of the 
left upper extremity, radiculopathy 
of the left lower extremity, and a 
scar of the left elbow, without 
consideration of any nonservice-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  If 
the Veteran is felt capable of work, 
the examiner should state what type, 
and what accommodations would be 
needed due to the service-connected 
disabilities.

3.  Then readjudicate the claim.  If the 
decision is adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the claim to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

